Case 4:19-cr-00160-SDJ-KPJ Document 225 Filed 07/15/20 Page 1 of 2 PageID #: 676



                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


UNITED STATES OF AMERICA                      §
                                              §
 versus                                       § CRIMINAL ACTION NO. 4:19cr160
                                              §
DAVID CHRISTOPHER CYS (1)                     §
RAFAEL RAMIREZ (3)                            §
CHAD KILLINGER (8)                            §
CECILIA PULIDO-MORALES (11)                   §
ANICETO GONZALEZ (12)                         §
RICARDO CARBAJAL (13)                         §

                                          ORDER

          Defendants’ Motions for Continuance (#217, 223) are granted. The Court,

 having considered the factors set forth in 18 U.S.C. § 3161, finds as follows:

          1.    Defendants’ requests are made knowingly, intelligently, and voluntarily.

          2.    The Government and Co-Defendants have no objection to a continuance.

          3.    Having considered the factors listed in 18 U.S.C. § 3161(h)(7)(B), the
                Court finds that the ends of justice served by granting Defendant’s
                request outweigh the best interests of the public and the Defendants
                in a speedy trial.

          4.    The Court finds that in the interest of justice, this case shall be
                tried together with all co-defendants. See 18 U.S.C. § 3161(h)(6)
                (excluding “[a] reasonable period of delay when the Defendant is
                joined for trial with a codefendant as to whom the time for trial has
                not run and no motion for severance has been granted”).

          5.    This continuance is required to assure the necessary time for counsel
                to prepare effectively for trial, taking into account the exercise of due
                diligence.

          6.    The period of delay due to the motion for continuance is the period
                from the date of the motion through the date of the new trial
                setting, and this is excludable time under the Speedy Trial Act.
Case 4:19-cr-00160-SDJ-KPJ Document 225 Filed 07/15/20 Page 2 of 2 PageID #: 677




        Defendants’ Motions for Continuance are GRANTED, and this case is reset

                     . ce and Trial Scheduling on October 5, 2020, at 9:00
 for Pretrial Conferen

 a.m.

         So ORDERED and SIGNED this 15th day of July, 2020.




                                                 ____________________________________
                                                 SEAN D. JORDAN
                                                 UNITED STATES DISTRICT JUDGE
